Citation Nr: 1103482	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hepatitis C. 

In July 2010, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The case was previously before the Board in August 2010, when it 
was remanded to obtain records, and for an examination of the 
veteran and a medical opinion.  Additional development is 
required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hepatitis C.  He generally asserts that he became infected with 
the hepatitis C virus during active service.  

The Veteran submitted additional argument and evidence in 
December 2010; this was subsequent to the November 2010 
Supplemental Statement of the Case (SSOC).  The Veteran did not 
waive consideration by the by the Agency of Original 
Jurisdiction, so remand is required.  38 C.F.R. § 20.1304 (c).

A VA examination of the Veteran was conducted in October 2010.  
Not all of the information requested in the August 2010 Board 
remand was provided in the examination report.  Accordingly, an 
addendum to the VA examination report is necessary.  A remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Return the case to the physician who 
conducted the October 2010 VA examination 
of the Veteran.  If that physician is 
unavailable, then forward the case to a 
physician of the appropriate specialty.  

The examiner should review the evidence of 
record including the October 2010 VA 
examination report and supporting 
documentation.  

The examiner is informed that the record 
establishes the following hepatitis risk 
factors:

*	Receiving inoculations during 
service.

*	Being treated for sexually 
transmitted diseases (STDs) during 
service in October 1965, May 1966, 
and October 1967; the Veteran was 
stationed in Europe during the time 
period when he was treated for these 
STDs.  

*	The Veteran reports a post-service 
blood transfusion in 1970s or early 
1980s.  

*	The Veteran is diagnosed with 
hepatitis C genotype 1A.   

After review of the evidence of record, 
and consideration of the above history of 
hepatitis risk factors, the examiner 
should: 

*	Indicate the common geographic 
distribution of genotype 1A.  

*	Opine as to whether it is as least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
hepatitis C is the result of any risk 
factor during service including 
inoculations and/or high risk sexual 
activity as evidenced by treatment for 
STDs while stationed in Europe; or 
whether it is as least as likely as not 
that the Veteran's current hepatitis C 
is the result of any risk factor 
subsequent to service as evidenced by 
the report of a post-service blood 
transfusion. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the physician.  

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following the above, readjudicate the 
Veteran's claims for service connection 
for hepatitis C.  Consider all evidence 
submitted subsequent to the November 2010 
SSOC.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and his representative should be 
afforded an opportunity to respond.  Then, 
the case should be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

